DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 08/25/2022.  The arguments set forth are addressed herein below.  Claims 1-10 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 1, 9, and 10 have been amended.  No new matter appears to have been entered.
The amendments to claims 9 and 10 are sufficient to overcome the corresponding claim objection and 35 USC 112 rejection.  The claim objection and 35 USC 112 rejection has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Shinoda et al. (US 2006/0073862 A1) (henceforth, “Shinoda”).
Regarding claims 1, 9, and 10, Shinoda teaches a non-transitory computer-readable medium, a control method, and a game apparatus, comprising:
a display unit including a display screen (e.g., display control 110 and display 190 in fig. 2); and 
a processing unit (e.g., processing 100 in fig. 2) configured to: 
cause a plurality of objects to be displayed on the display screen of the display unit (e.g., game field G1 includes a player character PC and multiple enemy characters EC in fig. 3 and Para. 124-125), 
change, in a case in which at least one object of the plurality of objects is operated by a player in a first game (e.g., the player causes a player's character PC (moving object) to be generated in the game field G1 by touch input (input by finger or pen) using the touch panel display 190 and the generated player's character PC moves in the game field G1 in Para. 124), a display form of one or more objects including at least the operated object (e.g., when the number of enemy characters EC hit by the player's character PC reaches a specific number a key character KC appears in the game (i.e., changing a display form of an EC object in Para. 130) and based on player operation of the PC the size or the shape of the player's character PC may be changed (i.e., changing a display form of object operated by player) in Para. 144) and specify an area corresponding to the one or more objects (e.g., images of doors 10 and 12 (obstacles) displayed in the game field G2 of the display 191 are changed, such that, the door without a key (keyhole) is changed into a door with a key, thus specifying an area G2 in Para. 130), and
after terminating the first game, initiate a second game different from the first game (e.g., movement permission condition for movement from the game field G1 to the game field G2 is satisfied, as a result, the doors 10 and 12 (obstacles) disappear so that the player's character PC can move from the game field G1 (i.e., first game) to the game field G2 (i.e., second game) in Para. 131), 
display, in a case in which a first condition related to the first game is satisfied (e.g., movement permission condition for movement from the game field G1 to the game field G2 is satisfied in Para. 131), the specified area as a second game area used in the second game (e.g., the doors 10 and 12 (obstacles) disappear so that the player's character PC can move from the game field G1 (i.e., first game) to the game field G2 (i.e., second game) in Para. 131), receive at least one control input associated with a second game object (the size or shape of the player's character PC changed to enter G2 (i.e., second game object) in Para. 144), and control at least one operation of the second game object based on the at least one control input (e.g., the processing of causing the player's character PC to acquire the special item 20 (given item) is performed when the player's character PC moves from the game field G1 to the game field G2 in Para. 133).
Regarding claim 2, Shinoda teaches the first condition is satisfied when a number of designations of the object by the player reaches a predetermined number (e.g., whether or not the number of enemy characters hit by the player's character has reached "M" is determined, the key character is generated, and whether or not the player's character has hit the key character (whether or not the movement permission condition has been satisfied) is determined in steps S1-3 in fig. 15 and Para. 150-151).
Regarding claim 3, Shinoda teaches the second game area is adjacent to another second game area, the processing unit is configured to integrate the adjacent two second game areas into one second game area (e.g., two doors changed to doors with a key and then doors disappear making the game field G2 one open path in Para. 130-131 and figs. 6-7), and the first condition is satisfied when at least one second game area includes a predetermined position used in the second game (e.g., the movement permission condition for movement from the game field G1 to the game field G2 is satisfied in Para. 131).
Regarding claim 4, Shinoda teaches changing of the display form of the operated object includes deleting the operated object from the display screen (e.g., causing the player's character to disappear in Para. 152).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Maejima et al. (US 2017/0072311 A1) (henceforth, “Maejima”).
Regarding claim 5, Shinoda teaches game objects, such as, enemy characters and player characters and deleting the player character and automatic movement (See Figs. 3 & 15 and Para. 109) But Shinoda lacks in explicitly teaching the processing unit is configured to perform display control such that an object adjacent to the deleted object in a predetermined direction among the plurality of objects is automatically moved to a position of the deleted object in the display screen.  In a related disclosure, Maejima teaches a plurality of puzzle pieces including an enemy character piece that represents an enemy character are placed on the board and a player character (see abstract).  More particularly, Maejima teaches a change in the game screen in which additional pieces have been placed in the empty piece placement frames (Para. 190-193 and figs. 7-8).  Maejima states that “the player can change the placement position of the player character (4)” and “[t]his makes it possible to increase the number of elements that must be taken into consideration in order to solve the puzzle, and further improve the interest of the puzzle game” (Para. 95).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the game of Shinoda to include the adding of game pieces feature of Maejima in order to provide an improved interest in puzzle games, thus increasing gameplay, as beneficially taught by Maejima.
Regarding claim 6, Shinoda as modified by Maejima teaches the processing unit is configured to delete an object satisfying a second condition as the adjacent object is moved from the display screen, and is configured to display an area corresponding to the deleted object as the second game area (Maejima - e.g., change in game screen after the non-playable character pieces 22n and the enemy character piece 22e that lie in the selection path have been deleted in Fig. 5, Fig. 7, Para. 190, Para. 199).
Regarding claim 7, Shinoda as modified by Maejima teaches the object satisfying the second condition is deleted from the display screen as the deleted object is automatically moved, and a predetermined parameter value is increased according to the number of times that the second condition is satisfied consecutively (Maejima - e.g., change in game screen after the non-playable character pieces 22n and the enemy character piece 22e that lie in the selection path have been deleted in Fig. 5, Fig. 7, Para. 190, Para. 199).
Regarding claim 8, Shinoda as modified by Maejima teaches an attribute is associated with each of the plurality of objects, and in a case in which a third condition relating to the predetermined parameter value is satisfied, the predetermined attribute is changed to another attribute for an object associated with a predetermined attribute displayed on the display screen (Maejima - e.g., the attribute of the player character 4e set to be the start point (attacker) is "white", and the target type of the selection path is "horizontal stripes", in this case, a normal attack effect 60 is displayed with respect to the attack target enemy character piece 22e (i.e., third condition) in Para. 185 and Figs. 4-5).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1-10 have been considered but are moot in view of the new ground(s) of rejection.  A new reference (Shinoda) has been applied to claims 1-10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715